DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition section, which acquires detection information” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as an acquisition section 21…”
“a search device, which transmits a search wave and receives a reflected wave” in claims 9, 12, 14, 17, 18, and 19
Sufficient support regarding the structure of this limitation is found in paragraph [0017], which states: “In Fig. 1, various sensors include a search device, which is a radar sensor 31.”
“a setting section, which sets filter characteristics” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a filter setting section 28.”
“a target object information detection section, which detects” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a target object information detection section 23...”
“a target object path prediction section, which predicts a path” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a target object path prediction section 24...”
“an own vehicle path prediction section, which predicts a path” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … an own vehicle path prediction section 25...”
“a collision determination section, which makes a determination of a collision” in claims 9, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a collision determination section 26…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 9, 12, 14, 17, 18, and 19 include limitations directed towards “a degree of the smoothing process is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long”, “…such that a passband of the filtering is narrowed more as the detectable time or the detectable distance decreases”, and “…such that a degree of the filtering is increased as the detectable time or the detectable distance decreases.” None of the prior art of record, individually or in combination, teach, in combination with the other claimed elements, the above-recited limitations. A supplemental search proved unfruitful, yielding no results directed towards this limitation in combination with the other claimed elements of the claim with which one of ordinary skill in the art would be motivated to combine with the teachings of the prior art of record. Accordingly, independent claims 9, 12, 14, 17, 18, and 19 are considered to be allowable. By extension, dependent claims 10-11, 13, and 15-16 are allowable due to inheriting the limitations of allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662